Citation Nr: 1722912	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-27 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected residuals of a gunshot wound to the right forearm with muscle damage


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.C., Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1962 to December 1972, including combat service in the Republic of Vietnam. Commendations and awards include a Combat Action Ribbon, a Presidential Unit Citation, a Meritorious Unit Citation, and a Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued a 10 percent disability rating for residuals of a gunshot wound to the right forearm. 

In his 2010 substantive appeal (VA Form 9), the Veteran requested a videoconference Board hearing, which was duly scheduled for December 2011. However, the Veteran did not appear and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

In February 2015, the Board remanded the matter for further evidentiary development.  However, since the development requested was not adequately completed, the Board again remanded the Veteran's claim in May 2016. 

In January 2017, the development of the Veteran's claim was completed, and this matter is now properly before the Board.


FINDING OF FACT

For the period on appeal, the muscle injury to muscle group VII of the right arm has been characterized by some intermittent weakness, pain and numbness; a through and through or deep penetrating wound, sloughing of soft parts, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side, loss of functional ability and loss of strength have not been shown.
CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for the residuals of a gunshot wound to the right forearm, including injury to Muscle Group VII, have not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, DC 5307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2) (West 2014). All records pertaining to the condition at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also endeavor to obtain those records, even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3) (2016). In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained.  Therefore, no additional development is warranted. See Golz, 590 F.3d at 1317.  The Veteran was afforded three VA examinations, including one in January 2010, one in April 2015 and one in January 2017, as discussed below, and opinions regarding the functional effects and severity of his service-connected residuals of a gunshot wound to the right forearm with muscle damage have been obtained.  The Board finds these examinations to be sufficient.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1(2016). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2016). 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id.

The Board notes that gunshot wounds often result in impairment of muscle, bone, and/or nerve.  Through and through wounds and other wounds of the deeper structures almost invariably destroy parts of muscle groups. See 38 C.F.R. § 4.47 (2016).  Muscle Group (MG) damage is categorized as slight, moderate, moderately severe and/or severe and evaluated accordingly under 38 C.F.R. § 4.56 (2016).

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions. 38 C.F.R. § 4.55 (a) (2016).

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323). 38 C.F.R. § 4.55 (b) (2016).

The Board notes that the combined evaluation of Muscle Groups acting on a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the elbow. 38 C.F.R. § 4.55 (d) (2016).  For compensable Muscle Group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured Muscle Group will be increased by one level and used as the combined evaluation for the affected Muscle Groups. 38 C.F.R. § 4.55 (e) (2016).  For Muscle Group injuries in different anatomical regions which do not act upon ankylosed joints, each Muscle Group injury shall be separately rated and the ratings combined under the provisions of 38 C.F.R. § 4.25. 38 C.F.R. § 4.55 (f) (2016).

Evaluation of residuals of gunshot wound injuries includes consideration of resulting impairment to the muscles, bones, joints and/or nerves, as well as the deeper structures and residual symptomatic scarring. 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2016).  In considering the residuals of such injuries, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date. 38 C.F.R. § 4.41(2016).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56 (c) (2016).

The criteria of 38 C.F.R. § 4.56 (2016) are guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993), Tropf v. Nicholson, 20 Vet. App. 317 (2006).

Under 38 C.F.R. § 4.56 (2016), characteristics of a slight disability of affected muscles include a simple wound of muscle without debridement or infection, service department record of superficial wound with brief treatment and return to duty; with healing with good functional results.  Objective findings include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus; no impairment of function or metallic fragments retained in muscle tissue.

A moderate disability of the muscles involves a through-and-through or deep penetrating wound of a relatively short track by a single bullet or small shell or a shrapnel fragment, and the absence of explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection.  There must be evidence of in-service treatment of the wound.  There must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue, and signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56 (d)(2) (2016).

A moderately severe disability of the muscles anticipates a through-and-through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of the soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period of treatment of the wound in service.  A record of cardinal symptoms, such as loss of power, weakness, lowered threshold of fatigue, fatigue- pain, impairment of coordination and uncertainty of movement, and evidence of unemployability because of inability to keep up work requirements should be considered.  Objective findings should include entrance and exit scars indicating a track of a missile through one or more muscle groups.  Objective findings should also include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared to a sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment. 38 C.F.R. § 4.56 (c) (2016).

A severe muscle disability results from a through-and-through or deep-penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, with intermuscular binding and cicatrization and service treatment records or other evidence showing hospitalization for a prolonged period for treatment of the wound.  Objective findings may include a ragged, depressed and inherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area and abnormal swelling and hardening of muscles in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscle of the uninjured side indicate severe impairment of function. 38 C.F.R. § 4.56 (d) (2016).

38 C.F.R. § 4.73 (2016), DC 5307 addresses a Group VII muscle injury.  Group VII involves the muscles of flexion of the wrist and fingers.  Muscles arising from the internal condyle of the humerus: flexors of the carpus and long flexors of fingers and thumb; pronator.  For the dominant extremity, as in this case, a 0 percent rating is assigned for a slight impairment of muscle function, a 10 percent rating is assigned for moderate impairment, a 30 percent rating is assigned for moderately severe impairment, and a 40 percent rating is assigned for severe impairment.  A note to the Diagnostic Code explains that the hand is so compact a structure that isolated muscle injuries are rare being nearly always complicated with injuries of bones, joints, tendons, etc.  Accordingly, the condition should be rated on limitation of motion, minimum 10 percent.

The Veteran's disability is now rated 10 percent under Code 5307 (moderate disability, flexors of the carpus and long flexors of fingers and thumb; pronator). 

The Veteran's claim for an increased rating was received in November 2009, having alleged a worsening of his condition.  Accordingly, the evidence to be considered is from November 2008 on.  

After a review of the evidence of record, the Board first concludes that a rating in excess of 10 percent is not warranted for the injury to Muscle Group VII.  First, the Veteran's service treatment records do not indicate that he sustained a "through and through" injury.  Rather, there was only an entrance wound and a single surgical scar.  Also, while there were surgical repairs to remove the bullet which was lodged in his forearm, a subsequent infection after the surgical wound was stitched, and six weeks of physical therapy post surgery, there were no significant residuals to the muscle group. 

Indeed, there is also no follow-up history of a prolonged hospitalization, and the Veteran returned to active duty in the Marine Corps for several years after the healing of his wound.

The evidence of record during the appellate period does not reveal competent evidence of a worsening of the Veteran's condition.  Simply stated, while the Veteran clearly has some problems associated with the disability (this is the basis for the 10% evaluation and not in dispute: if he did not have some problems with this disability there would be no basis for a compensable evaluation), the post-service treatment records, and even some of the Veteran's own statements, provide evidence against a claim for a higher rating.  It is only the degree of disability that is in question. 

The Veteran initiated care in November 2009 due to the alleged worsening of his service-connected condition.  In January 2010, the Veteran underwent an Agent Orange Registry examination, complaining of numbness on the right arm and fingers since the bullet wound in the arm.  In addition to diabetes mellitus, type II, obesity and coronary artery disease, the Veteran was also diagnosed with post traumatic neuropathy of the right arm.  The Board notes that the Veteran was diagnosed with diabetic peripheral neuropathy in July 2009. 

In January 2010, the Veteran underwent a VA examination to assess his service-connected residuals of a shell fragment wound of the right forearm with muscle damage.  The examiner indicated that the Veteran's medical records and entire medical history was reviewed, and a physical examination was conducted.  Indeed, the examiner noted the Veteran's detailed medical history since service.  The Veteran reported current symptoms as intermittent pain flares once every one to two weeks and intermittent numbness and tingling once or twice a week.  The physical examination revealed an entry wound scar and no exit wound.  The scar was assessed to be linear, measuring 0.4-1 cm by 3.7 cm.  A surgical scar was also found, measuring 0.1 cm by 3.7 cm.  Both scars were pain-free, and no tendon, bone, joint or nerve damage was found.   

In September 2010, the Veteran also underwent a VA examination for diabetes mellitus, type II, along with a peripheral neuropathy examination.  The Veteran was diagnosed with diabetic peripheral neuropathy, and is currently service connected for bilateral lower extremity peripheral neuropathy. 

In August 2012, the Veteran was again found to have diabetes mellitus, type II, and was assessed to have associated complications including diabetic peripheral neuropathy and diabetic retinopathy.  The Veteran mainly complained of lower feet pain and numbness.  However, a peripheral nerves exam came back normal.
Nevertheless, in a December 2014 electrodiagnostic consult note, the Veteran was noted to have had a history of diabetes mellitus neuropathy with right hand/forearm sharp shooting pain/paresthesias.

In February 2015, the Board remanded the Veteran's claim for a rating in excess of 10 percent for residuals of a gunshot wound to the right forearm with muscle damage for further development, including a VA neurologic evaluation of the Veteran's upper extremity nerves as affected by the gunshot wound. 

In April 2015, the Veteran underwent a VA muscle examination rather than a neurological examination.  Nevertheless, the examiner indicated that he reviewed the Veteran's VA treatment records and conducted a physical examination.  The Veteran complained of occasional numbness and/or pain shooting down the middle finger from his wound area.  The Veteran reported no functional loss with flares, as well as being able to work.  In fact, the Veteran reported never missing work in his 20 years of truck driving after service due to right forearm residuals.  The Veteran also stated his numbness or pain can come any time, and is not related to use or fatigue.  Indeed, the examiner confirmed the diagnosis of right forearm gunshot wound with muscle injury, and recounted the history of the injury, including the Veteran's surgery and return to full duty.  The examiner confirmed that the Veteran has a scar associated with his muscle injury, and specifically, a small linear scar.  Symptoms associated with the Veteran's right forearm injury included occasional right-sided fatigue and pain.  On functional assessment, the examiner opined that the Veteran's muscle injuries do not impact his ability to work, and further, that there were no neurological findings in the examination.  

As the examination conducted was a muscle examination instead of the Board-mandated neurological examination, the Board again remanded this claim in May 2016 for further development. 

In January 2017, the Veteran underwent a VA neurological examination to assess his peripheral nerve conditions, if any, not including diabetic sensory-motor peripheral neuropathy.  The examiner reviewed Veteran's entire medical history.  The Veteran claimed that his thumb, fist, two fingers and right forearm go numb, burn and hurt sometimes. On assessment, pertinently, the examiner indicated that the Veteran does not have a peripheral nerve condition.  The Veteran was found to have symptoms including moderate right upper extremity pain.  Muscle strength was normal, as well as reflexes and upper extremity sensation.  The Veteran was found to have no trophic changes, and a normal gait.  Pertinently, the examiner stated there are no signs of malaise, and there is no diagnosis because there is no pathology to render a diagnosis.  

The Veteran's current objective symptoms do not indicate an injury that is "moderately severe."  At his most recent VA examination in January 2017, the Veteran complained of pain and numbness in his right forearm and hand.  Upon examination, no loss of power or weakness was observed.  Further, there was no indication of loss of deep facia or muscle substance.  Indeed, in the Veteran's April 2015 muscle examination, muscle strength was found to be normal, and other than occasional numbness and fatigue, there were no other findings associated with his condition.  While the Veteran was found to have scarring, there is only an entrance wound and not an exit wound.  Furthermore, there is no evidence of employability as a result of the Veteran's condition.  Indeed, during his April 2015 examination, the Veteran reported never missing work in his 20 years of truck driving after service due to right forearm residuals.  

The Board also notes that the Veteran's medical record does not indicate any neurological findings relating to his residuals of a gunshot wound and muscle damage.  The only neurological findings of record are secondary to his service-connected diabetes mellitus, and affect the Veteran's lower extremities.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his muscle injury is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabriel son v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his muscle group injury according to the appropriate diagnostic codes. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's muscle group injury has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.




ORDER

Entitlement to a rating in excess of 10 percent for service-connected residuals of a gunshot wound to the right forearm with muscle damage is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


